Name: Commission Regulation (EEC) No 3057/79 of 21 December 1979 repealing Regulation (EEC) No 1629/79 suspending imports of frozen hake
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 79 Official Journal of the European Communities No L 343/45 COMMISSION REGULATION (EEC) No 3057/79 of 21 December 1979 repealing Regulation (EEC) No 1629/79 suspending imports of frozen hake Whereas the aforesaid Regulation (EEC) No 1629/79 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( J ), as last amended by Regulation (EEC) No 2903/78 (2), and in particular Article 19 (6) thereof, Whereas, by Commission Regulation (EEC) No 1 629/79 (3), Community imports of frozen hake in respect of which a reference price is fixed have been suspended ; Whereas an examination of the market for frozen hake shows that the situation has improved ; whereas the conditions on the basis of which the suspension of imports was decided no longer apply ; whereas a new disturbance is no longer to be feared at present ; Article 1 Regulation (EEC) No 1629/79 is hereby repealed. Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1979 . For the Commission Finn GUNDELACH Vice-President (*) OJ No L 20, 28 . 1 . 1976, p. 1 . (2) OJ No L 347, 12. 12. 1978 , p. 1 . P) OJ No L 190 , 28 . 7 . 1979 , p. 36.